UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5217



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HOSEA ATRAVIS PERRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CR-98-305)


Submitted: June 22, 2006                       Decided: June 26, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. David Calhoun Stephens, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Hosea Atravis Perry appeals an order of the district

court revoking his supervised release and imposing a sentence of

thirteen months imprisonment, to be followed by a consecutive six

months for contempt.         Perry’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating that, in his view, there are no meritorious issues for

appeal.     Perry has been informed of his right to file a pro se

supplemental brief, but has not filed a brief.               We affirm.

            In   his    revocation       hearing,    Perry    admitted    three

violations of his supervised release conditions.                On appeal, he

does not contest the revocation or his conviction for contempt.

Counsel suggests that the district court erred in sentencing Perry

to thirteen months imprisonment, the high end of the guideline

range applicable under U.S. Sentencing Guidelines Manual § 7B1.4

(2004), plus six months for contempt.

            Before United States v. Booker, 543 U.S. 220 (2005), we

reviewed a sentence imposed upon revocation of supervised release

for abuse of discretion.        United States v. Davis, 53 F.3d 638, 642

(4th Cir. 1995).       This Court has not yet decided whether, after

Booker, the proper standard is reasonableness.               However, Perry’s

revocation sentence was within the correctly calculated advisory

guideline    range     and   may   be    affirmed   under    either   standard.

Similarly, Perry’s six-month contempt sentence did not exceed the


                                        - 2 -
statutory maximum and was reasonable given his outburst in the

courtroom, during which he directed obscenities at the judge.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the district court’s judgment.   This court requires that counsel

inform his client, in writing of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -